Citation Nr: 1531098	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  10-31 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating for service-connected posttraumatic stress disorder (PTSD), in excess of 30 percent prior to July 27, 2010, and in excess of 50 percent since July 27, 2010.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Chisholm Chisholm & Kilpatrick, Attorneys at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1969.  The Veteran is a recipient of a Purple Heart Ribbon and the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) (hereinafter Agency of Original Jurisdiction (AOJ)), which granted service connection for PTSD and assigned a 30 percent rating, effective from June 29, 2009, and denied service connection for tinnitus. 

In a February 2012 rating decision, the AOJ granted a 50 percent rating for PTSD, effective from July 27, 2010 (the date that the Veteran's VA Form 9 was received). The Veteran continued his appeal for higher ratings for PTSD, both prior to and effective from July 27, 2010. 

The Veteran testified at an August 2012 Travel Board hearing before a Veterans Law Judge (VLJ).  A complete transcript of the hearing is of record.  The VLJ who conducted the 2012 hearing is no longer employed by the Board.  In January 2015, the Board sent the Veteran a letter informing him that the VLJ who conducted his August 2012 hearing was no longer employed by the Board and advising him of his right to another hearing.  The Veteran advised the Board in February 2015 that he did not desire another Board hearing.  Therefore, the Board will proceed to consider the Veteran's claims.

In November 2013, the Board granted service connection for tinnitus.  At the same time, the Board continued to rate the Veteran's PTSD as 30 percent disabling prior to July 27, 2010 and 50 percent disabling since that date. 

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court endorsed a Joint Motion for Remand (JMR) vacating that portion of the Board's decision that denied entitlement to an initial rating in excess of 30 percent for PTSD prior to July 27, 2010, and in excess of 50 percent since July 27, 2010.  Additionally, the Court found that the Board did not comply with the procedural requirements of VA Fast Letter 13-13 and Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Court granted the motion for the JMR and remanded the matter to the Board for further development pursuant to 38 U.S.C.A. § 7252(a) only with regard to the increased rating issue for PTSD prior to and from July 27, 2010 and the TDIU issue.  The remainder of the Board's decision was not disturbed.

Pursuant to a VA Form 21-22a (Appointment of Individual as Claimant's Representative) signed in December 2014, the Veteran appointed Chisholm, Chisholm, & Kilpatrick as his representative.

In April 2015 correspondence, the Veteran submitted additional VA treatment records, affidavits from his brother and son, and an April 2015 medical opinion from Dr. R.B. Nisbet along with a waiver of AOJ consideration.  

The issues of entitlement to an initial rating in excess of 50 percent for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

For the appeal period prior to July 27, 2010, the Veteran's PTSD has at least been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as sleep disturbance, nightmares, guilt, disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

For the appeal period prior to July 27, 2010, the criteria for an initial rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130. 

PTSD is rated under 38 C.F.R. § 4.130 and the General Rating Formula for Mental Disorders (General Formula).  A 30 percent rating is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as a number between zero and 100 percent, which represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

GAF scores ranging from 61 to 70 denote mild symptoms or some difficulty in social and occupational functioning.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

VA treatment records showed that, in May 2009, the Veteran had a negative screen for depression.  In late June 2009, he reported he had been relieving experiences of the Vietnam War.  He had a nightmare he had been shot.  He worked at a gravel pit and, when overturning vegetation that had been covered with dirt, he smelled rotting that caused him to recall or relive frightening experiences of combat.  He indicated that just a plane flying overhead brought him back.  He went to a Vietnam reunion in May and, after that, he had a lot of dreams and felt depressed.  He became tearful when talking about these things and felt guilty that he had left others behind.  His sleep was poor, and work and family were his interests.  He was doing okay, and had basically no problems with his marriage.  On mental status examination, he had good grooming and hygiene, and had good eye contact and was friendly.  He reported being "kinda depressed," but did not want to take any of "those medications."  His affect was concerned, his thoughts were linear, and he had not thoughts of harming himself or others.  It was noted that he had somatic preoccupations.  The diagnosis was somatization disorder and combat-related PTSD, and a GAF score of 65 was assigned.  It was noted that his last GAF score was 60 in October 2007.  In late July 2009, he was seen and reported he was sleeping "good" now.  He had been doing well with Temazepam, but quit taking it recently because of being on pain medication (Oxycodone) due to having had wrist surgery a few weeks prior.  He had not wanted or needed the Temazepam while he was on the pain medication.  His sleeping better had done away with the nightmares and this helped him with depression and tearfulness during the day.  He felt like he was back to his old self.  He was to restart the Temazepam when he was off the pain medication.  On mental status examination he was alert and oriented, his mood was euthymic, his thoughts were linear, and he had no thoughts of harming himself or others.  A GAF score of 65 was assigned. 

On a VA examination in September 2009, the Veteran reported he had aggravating dreams, sometimes three to five times a month, as well as some recurring nightmares about combat, but would get about seven hours of sleep a night.  He reported having intrusive thoughts particularly if he had a nightmare.  He reported intrusive thoughts and guilt.  He reported he would go out to eat on occasion, but did not like not knowing who was behind him.  He did go to large stores, and watched the news and war movies, but was not sure if he enjoyed war movies.  He had been married to his second wife for five years and said they get along fairly well and were close.  He worked as a front end loader operator for 17 years and had not been written up lately.  Generally, when he got home from work, he did not do much except watch television.  He occasionally visited his son and brother.  On mental status examination, he was cooperative, had good eye contact, and his speech was within normal limits.  His mood was euthymic and affect was appropriate to content.  His thought processes and associations were logical, and memory was grossly intact.  He was oriented in all spheres, and did not report hallucinations.  His insight and judgment were adequate, and he denied suicidal or homicidal ideation.  The diagnosis was chronic PTSD, and a GAF score of 65 was assigned.  The examiner opined that the Veteran's symptoms were mild and had persisted for a number of years.

VA treatment records show that, in late September 2009, the Veteran was seen in the mental health clinic, and reported he was doing alright, experienced few dreams, and was still thinking about mistakes he felt he made in Vietnam.  He reported that Temazepam worked very well for his sleep.  On mental status examination his mood and affect were described as "ok" and euthymic.  His thoughts were linear and goal directed, and he had no thoughts of harming himself or others.  A GAF score of 65 was assigned.  In November 2009, he reported he was doing a lot better.  He still had problems waking up, but did not want to take medication for it.  He reported a story of a time when his ex-wife's boyfriend ran him off the road and attacked him, in which he felt like he was back in Vietnam and defended himself and his kids with a .22 rifle.  He felt that Vitamin D had been helping his moods and his muscle strength, and noted that he had been exercising with barbells as rehabilitation for his wrist surgery.  On mental status examination, his mood and affect were described as up and down but manageable, and euthymic.  The diagnosis was PTSD with insomnia, and a GAF score of 65 was assigned.

On his November 2009 notice of disagreement (NOD), the Veteran clarified that he tried to get seven hours of sleep; however, sometimes he would only sleep for two hours due to dreams and difficulty with going back to sleep.  He believed that his PTSD symptoms caused his divorce.  He indicated that he had shot a man three times who had been seeing his wife during their separation.  
In his substantive appeal (VA Form 9), received on July 23, 2010, the Veteran reported he last worked in June 2010, and that his PTSD was part of the reason he was no longer working, because he did not get along with people anymore.  He reported his first marriage ended because of his problems, and that he was bothered by fireworks, was unpredictable, and stayed aggravated a lot of the time.  He reported memory problems, little motivation, and thoughts and feelings of guilt about what happened in Vietnam.

On December 27, 2011, the Veteran submitted a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) wherein he indicated that he stopped working on June 11, 2010.  Further, he also submitted a VA Form 21-8910 reporting that his service-connected PTSD prevented him from gainful employment.  

An April 2015 private psychiatric evaluation by Dr. R.B. Nisbet, noted the Veteran's complaints of serious problems with insomnia since 2008.  The insomnia affected his ability do his work as a front end loader operator.  He would fall asleep in the cab of his loader and described near misses dropping large loads of rocks onto truck cabs.  He stated that he had real difficulty with being around people, which began prior to him stopping work.  He claimed that he quit working in 2010 for a number of reasons.  He was only getting two to three hours of sleep a night, which made him very irritable during the day.  He was unable to get along with people, which caused altercations.  He was falling asleep while loading trucks, which was very dangerous.  He reported that these events were occurring for at least two years before he stopped working.  If people were critical, he would lose his temper.  If they did not position the trick to be loaded to his liking, he would push the truck with his loader.  He stated that one time he lost his temper and let a loaded bucket fall on a truck, which could have hurt the driver.  He felt that he could get away with this behavior because he felt "bullet proof" at work due to his necessary skills and that his employer could not afford to fire him.  He reported that he was unable to control his impulses under stressful situations and was in conflict with his boss.  He was a loner on the job because he could not get along with people, was suspicious, and wanted to give his coworkers "ass-kickings."  He also had difficulty with the smells of the earth which reminded of Vietnam.  He felt that he could no longer do his job in 2009 due to insomnia and irritability, but he did not quit until 2010.  Dr. R.B. Nisbet reported that he interviewed the Veteran and in his opinion the Veteran's answers were truthful.  Dr. R.B. Nisbet added that the VA examiners did not document the degree of impairment the Veteran related to him.  The examiner stated that, based on some information provided by the Veteran, he appeared to be paranoid and delusional to explain some of the events that happened at work.  By his history, as early as 2009, there was some evidence of grossly inappropriate behavior, danger of hurting others, and at least intermittent inability to perform his duties at work.  He had significant impairment in his thought processes, was irritable, and unable to have effective communications at work.  Due to his insomnia, he was unable to stay alert enough at work to safely perform his duties, and for this reason he made the decision to quit working.  Dr. R.B. Nisbet found that the Veteran's unsettling dreams and nightmares about his experiences in Vietnam contributed to his insomnia and were all secondary to his PTSD.   

In an April 2015 Affidavit, A.O., the Veteran's brother, reported that he supervised the Veteran for six years at his rock quarry job.  A.O. stated that he had to keep a close eye on his brother because he would fly off the handle with the other workers and have arguments over little things that wouldn't normally bother a person.  A.O. reported that the Veteran's co-workers knew that he served in Vietnam and tried to ignore his moodiness.  There were times that A.O. had to physically pull his brother away from arguments with co-workers.  The Veteran had to walk off the job a couple of times because of his nervousness and anger.  He told A.O. that he was not sleeping and napped at work during his breaks and in between jobs.  A.O. and other co-workers would wake the Veteran up if one of the quarry owners came down to the site.  A few co-workers had told A.O. that the Veteran bumped their trucks with the loader. 

In an April 2015 Affidavit, R.O., the Veteran's son, reported that he worked at the rock quarry with his dad.  R.O. claimed that the Veteran would sleep at work, had a difficult time with staying awake, and had trouble with getting along with co-workers.

Resolving all doubt in the Veteran's favor, the Board finds that he is entitled to an initial rating of at least 50 percent disability for the appeal period prior to July 27, 2010.  The Veteran at least exhibits difficulty in maintaining and establishing relationships, and disturbances of motivation and mood, sleep disturbance, nightmares, and guilt resulting in occupational and social impairment with reduced reliability and productivity.  The issue of whether a disability rating in excess of 50 percent both prior to and from July 27, 2010, will be addressed in the remand portion below. 


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 50 percent disability rating for PTSD is granted. 


REMAND


The Board finds that the Veteran's PTSD warrants at least 50 percent and is remanding that part of the appeal seeking entitlement to a rating in excess of 50 percent. 

During the April 2015 private psychiatric evaluation, Dr. R.B. Nisbet found that the Veteran's PTSD has rendered him unable to secure and follow substantially gainful employment both presently and back to 2010.  As these findings suggest an increase in severity since the Veteran's most recent VA examination in January 2012, the Board finds that a VA examination is necessary to determine the current severity of the Veteran's PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Furthermore, the most recent VA treatment records of record are dated June 2014.  During his hearing, the Veteran indicated that he received ongoing treatment at the VA facilities located in Fayetteville, Ozark, and Fort Smith, Arkansas.  A review of the record indicates that treatment records from March 2010 to August 2012 appear to be incomplete.  Any VA treatment records from March 2010 to August 2012 and from June 2014 should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. §  5103A(c) (West 2014).

The issue of entitlement to a TDIU is remanded herein, specifically for an AOJ issuance of an SOC, pursuant to the terms of the JMR.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his PTSD symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Obtain and associate with the claims file all records of the Veteran's treatment from VA facilities in Ozark, Fayetteville, and Fort Smith, Arkansas, dated from March 2010 to August 2012, and from June 2014 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After completion of the development in above, the AOJ must schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected PTSD.  The examiner must review the record of evidence, including this remand, any records added as a result of the development herein.

With regard to the symptoms of PTSD, the examiner should make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of any PTSD symptoms and assigning a GAF (Global Assessment of Functioning) score under Axis V.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

The examiner should specifically provide an assessment of how the Veteran's PTSD symptoms affect his occupational and social functioning.

To the extent possible, the examiner should also provide a longitudinal analysis of the Veteran's PTSD from June 29, 2009.  The examiner should state whether the Veteran's PTSD has undergone any material change in severity since June 29, 2009 or whether it has been relatively consistent since that time.

The examiner should also take a detailed history of the Veteran's education and employment, and describe the functional impact that the Veteran's PTSD has on his ability to perform in an occupation consistent with his educational and vocational background.

A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth. 

4.  The AOJ should provide an appropriate SOC to the Veteran and his representative addressing the issue of entitlement to TDIU.  The Veteran must be advised of the time limit in which he may file a substantive appeal with respect to the aforementioned TDIU claim.  Then, only if an appeal is timely perfected with respect this issue, should it be returned to the Board for further appellate consideration, if otherwise in order.

5.  Then adjudicate whether a rating in excess of 50 percent is warranted for PTSD.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


